COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                  §
IN RE                                                               No. 08-16-00315-CV
                                                  §
VISTACON, INC. GENERAL                                         AN ORIGINAL PROCEEDING
CONTRACTORS AND BASILIO                           §
SILVA,                                                                IN MANDAMUS
                                                  §
RELATORS
                                                  §

                                 MEMORANDUM OPINION

        Relators, Vistacon, Inc. General Contractors and Basilio Silva, have filed a mandamus

petition asking that we issue the writ of mandamus against the Honorable Luis Aguilar, Judge of

the 243rd District Court of El Paso County, Texas, ordering Respondent to vacate an order which

denied Relators’ plea to the jurisdiction, and ordering Respondent to grant the plea to the

jurisdiction. Relators have also filed a motion for emergency relief asking for a stay of all

proceedings in the underlying case pending resolution of the mandamus. We deny both the

motion for emergency relief and the petition for writ of mandamus.

        To be entitled to mandamus relief, a relator generally must meet two requirements. First,

the relator must show that the trial court clearly abused its discretion. In re Prudential Insurance

Company of America, 148 S.W.3d 124, 135 (Tex. 2004). Second, the relator must demonstrate

that there is no adequate remedy by appeal. Id. at 136. Based on the record before us, we

conclude that Relators have failed to establish they is entitled to mandamus relief. Accordingly,
we deny the motion for emergency relief and the petition for writ of mandamus.



January 27, 2017
                                            YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.




                                             -2-